Case: 1:19-cv-06473 Document #: 34-9 Filed: 06/23/20 Page 1 of 7 PageID #:448




                 EXHIBIT I
Case: 1:19-cv-06473 Document #: 34-9 Filed: 06/23/20 Page 2 of 7 PageID #:449
Case: 1:19-cv-06473 Document #: 34-9 Filed: 06/23/20 Page 3 of 7 PageID #:450
Case: 1:19-cv-06473 Document #: 34-9 Filed: 06/23/20 Page 4 of 7 PageID #:451
  Case: 1:19-cv-06473 Document #: 34-9 Filed: 06/23/20 Page 5 of 7 PageID #:452




   /s/ Howard J. Rosenburg                    s/ H. Gregory Baker
                                                            pro hac vice
                                                         pro hac vice
                                                          pro hac vice



Counsel for Defendants



                                          Counsel for Defendants
Case: 1:19-cv-06473 Document #: 34-9 Filed: 06/23/20 Page 6 of 7 PageID #:453
Case: 1:19-cv-06473 Document #: 34-9 Filed: 06/23/20 Page 7 of 7 PageID #:454
